UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1293



MANUEL SAMPEDRO,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A30-723-748)


Submitted:   June 16, 1998                 Decided:   August 28, 1998


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Manuel Sampedro, Petitioner Pro Se.     David Michael McConnell,
Philemina McNeill Jones, Papu Sandhu, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Manuel Sampedro petitions for review of an Immigration Judge’s

(IJ) June 1994 order directing Sampedro’s deportation for reenter-

ing the United States after his initial deportation in July 1993.*

Because Sampedro never appealed the IJ’s order to the Board of

Immigration Appeals, we find that we are without jurisdiction to

consider his challenge to the order of deportation. See 8 U.S.C. §

1105a(a)(1) (1994); Farrokhi v. INS, 900 F.2d 697, 700-01 (4th Cir.

1990). We therefore grant the Immigration and Naturalization Ser-

vice’s motion to dismiss the petition for review. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       Initially styled as a petition for a writ of habeas corpus
under 28 U.S.C.A. § 2241 (West 1998), the district court correctly
construed the petition as a challenge to Sampedro’s deportation
ordered in 1994 and properly transferred the matter to this court
pursuant to 28 U.S.C.A. § 1631 (West 1998).


                                  2